                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

BRUCE PARKER,

      Plaintiff,                                     Case No. 20-cv-11413
                                                     Hon. Matthew F. Leitman
v.

HEIDI E. WASHINGTON, et al.,

     Defendants.
__________________________________________________________________/

       ORDER (1) ADOPTING RECOMMENDED DISPOSITION OF
      MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
      (ECF No. 72); AND (2) DENYING PLAINTIFF’S MOTION FOR
      SUMMARY JUDGMENT WITHOUT PREJUDICE (ECF No. 28)

      Plaintiff Bruce Parker is a state inmate in the custody of the Michigan

Department of Corrections. On May 14, 2020, Parker filed a pro se Complaint

against Defendants Heidi Washington, Kenneth McKee, Willis Chapman, George

Stephenson, and Kristopher Steece. (See Compl., ECF No. 1.) Parker alleges that

the Defendants violated his constitutional rights. (See id.)

      On December 16, 2020, Parker filed a Motion for Summary Judgment against

Defendants Chapman, Stephenson, and Steece. (See Mot., ECF No. 28). The motion

was referred to the assigned Magistrate Judge, and on May 25, 2021, the Magistrate

Judge issued a Report and Recommendation in which she recommended that the

Court deny Parker’s motion without prejudice as premature (the “R&R”). (See R&R,



                                           1
ECF No. 72.) At the conclusion of the R&R, the Magistrate Judge informed Parker

that if he wanted to seek review of her recommendation, he needed to file specific

objections with the Court within fourteen days. (See id., PageID.902-903.)

      Parker did not file any objections to the R&R. The failure to object to a report

and recommendation releases the Court from its duty to independently review the

matter. See Thomas v. Arn, 474 U.S. 140, 149 (1985). Likewise, the failure to object

waives any further right to appeal. See Howard v. Sec’y of Health and Human Servs.,

932 F.2d 505 (6th Cir. 1991); Smith v. Detroit Fed’n of Teachers Local 231, 829

F.2d 1370, 1373 (6th Cir. 1987).

      Accordingly, because Parker has failed to file any objections to the R&R, IT

IS HEREBY ORDERED that the Magistrate Judge’s recommended disposition of

his Motion for Summary Judgment is ADOPTED.

      IT IS FURTHER ORDERED that Parker’s Motion for Summary Judgment

(ECF No. 28) is DENIED WITHOUT PREJUDICE.


      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE
Dated: July 8, 2021




                                          2
       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on July 8, 2021, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                        3
